—Judgment, Supreme Court, Bronx County (Roger Hayes, J.), rendered January 5, 1996, convicting defendant, after a nonjury trial, of four counts of sodomy in the first degree and four counts of sexual abuse in the first degree, and sentencing him to four concurrent terms of 5 to 15 years concurrent with four concurrent terms of 2V3 to 7 years, unanimously affirmed.
The verdict was based upon legally sufficient evidence and was not against the weight of the evidence. We see no reason to disturb the fact-finder’s credibility determinations.
We perceive no abuse of sentencing discretion. The record fails to support defendant’s claim that the sentence imposed was based in part upon improper criteria. Concur — Ellerin, P. J., Rosenberger, Nardelli, Mazzarelli and Friedman, JJ.